Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 07/22/2022 has been received and considered. Claims 1, 2, 5-6, and 8 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Su at JCIPRNET (Reg. No. 69,761) at 1:24 AM on August 4, 2022.

3.	The application has been amended as follows: 
1) Claim 1 step F has been replaced with 
--- designing microalloyed steel products and optimizing steel grade by the processor using the mechanical property prediction model of microalloyed steel; ---.


Allowable Subject Matter
3.	Claims 1, 2, 5-6, and 8 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
(Claim 1) “step B-1, developing a thermodynamic model in which the components and the contents of the carbonitride precipitation in hot rolling process are capable of being quantitatively calculated based on a multivariate second-phase solid solution and precipitation theory, and considering interactions between the carbonitrides and AlN (aluminum nitride); and 
step B-2, solving the thermodynamic model, wherein numerical solution is 2Customer No.: 31561 Docket No.: 074471-US-PA Application No.: 15/856,030performed by using the Newton-Raphson algorithm, to determine beginning precipitation temperatures and the precipitation order of the carbonitrides and AIN for the steel with different components by using an iterative solving process, so that the components and the contents of the carbonitride precipitation are obtained in the microalloyed steel rolling process,


    PNG
    media_image1.png
    524
    416
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1063
    754
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    194
    774
    media_image3.png
    Greyscale
”
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146